Citation Nr: 0935050	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  05-20 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis, claimed as joint pain in the right shoulder and 
legs.

2.  Entitlement to service connection for neuropathy of the 
legs, bilaterally.

3.  Entitlement to service connection for residuals of a cold 
injury of the upper and lower extremities.

4.  Entitlement to service connection for a facial skin 
condition.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to 
February 19, 1982.  He also had a period of non-qualifying 
service from February 20, 1982, to January 1986.  These dates 
were determined by an administrative decision in December 
1986.

This matter is on appeal from the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO). 

This case was remanded by the Board in May 2007 for further 
development and for due process reasons.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran provided testimony before a Veterans Law Judge in 
August 2006.  That judge has since left the Board of 
Veterans' Appeals (Board).  He was offered the opportunity to 
testify at another hearing, and in September 2009 
correspondence he requested another hearing at a local VA 
office before the Board using videoconferencing techniques.  
Accordingly, the hearing must be scheduled.  See generally 
38 U.S.C.A. § 7107 (West 2002).  

Since such hearings are scheduled by the RO, the Board must 
remand the case to the RO for that purpose, to ensure full 
compliance with due process requirements.  See 38 C.F.R. 
§§ 20.704, 20.1304 (2008).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Board hearing using videoconferencing 
techniques at the earliest opportunity 
and should be notified of the hearing 
date.

He has the right to submit additional evidence and argument 
on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

